BUSSEY, Presiding Judge.
John ’ Kershner Sasser, hereinafter referred to as defendant, was convicted in the District Court of Oklahoma County for the crime of Burglary in the Second Degree, sentenced to serve a term of three (3) years imprisonment in the State Penitentiary at McAlester, and appeals.
 We have carefully examined the record and find that the defendant was ably represented by competent counsel, the proof of guilt overwhelmingly supports the verdict of the jury, the court carefully and meticulously instructed the jury, and the punishment imposed was well within the range provided by law; under such circum*470stances the Court of Criminal Appeals will not reverse or modify the judgment and sentence appealed from. Judgment and sentence is accordingly affirmed.
NIX and BRETT, JJ., concur.